 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------X
 DESHAWN GADDY,

                   Plaintiff,
                                                     ORDER
              - against -
                                              17 Civ. 8960 (NRB)
 THE CITY OF NEW YORK, DOC COMMISSIONER
 JOSEPH PONTE, DOC CHIEF OF DEPARTMENT
 MARTIN MURPHY, DOC DEPUTY COMMISSIONER
 INVESTIGATION DIVISION MICHAEL BLAKE,
 WARDEN KENNETH STUKES, CAPT. “JOHN”
 GLOVER, C.O. “JOHN” TORRES (shield #
 14192), and C.O. “JOHN” EDWARDS
 (shield # 1058),

                Defendants.
 -------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     WHEREAS this Court’s Order of December 5, 2019 granting a

third extension of discovery in this matter was marked as a “final

extension,” see ECF No. 47; and

     WHEREAS on February 6, 2020, plaintiff’s counsel requested an

additional stay of discovery in this matter, see ECF No. 48; and

     WHEREAS on February 6, 2020, the Court extended the “final

extension” for thirty (30) days, noting that if the plaintiff was

not produced for his deposition within the timeframe contemplated

by the discovery schedule, the case would be dismissed, see ECF

No. 49; and

     WHEREAS    on March 26, 2020, the Court was informed that

plaintiff had failed to appear for his scheduled deposition, see

ECF No. 52; it is hereby


                                   1
        ORDERED that this case is dismissed with prejudice.

        The Clerk of Court is respectfully directed to close this

case.

Dated:      New York, New York
            March 27, 2020

                                      ____________________________
                                      NAOMI REICE BUCHWALD
                                      UNITED STATES DISTRICT JUDGE




                                     2
